Exhibit 8.1 CLIFFORD CHANCE US LLP 31 West 52nd Street New York, NY 10019-6131 Tel +1 Fax +1 www.cliffordchance.com March 10, 2016 iShares® Delaware Trust Sponsor LLC 400 Howard Street San Francisco, CA 94105 Re:iShares® Silver Trust Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as legal counsel to iShares® Delaware Trust Sponsor LLC, a Delaware limited liability company (the “ Company ”), in connection with the preparation and filing under the Securities Act of 1933, as amended (the “ Securities Act ”), of a registration statement on Form S-3 (the “ Registration Statement ”). The Registration Statement relates to the continuous offering of shares (the “ Shares ”) representing units of fractional undivided beneficial interests in and ownership of the iShares Silver Trust (the “ Trust ”), a trust formed under the laws of the State of New York pursuant to the terms of the First Amended and Restated Depositary Trust Agreement dated February 28, 2013 (the “ Trust Agreement ”), entered into by and among the Company, as sponsor, and The Bank of New York Mellon, a banking corporation organized under the laws of the State of New York, as trustee (the “ Trustee ”). In connection therewith, you have requested our opinion with respect to certain U.S. federal income tax matters. Capitalized terms not otherwise defined herein shall have the meanings given to them in the Trust Agreement. In rendering the opinions expressed herein, we have examined and relied on the Trust Agreement; the Registration Statement; originals or copies, certified or otherwise identified to our satisfaction, of all such agreements, certificates and other statements of corporate officers and other representatives of the Company; and such other documents, records and instruments as we have deemed necessary in order to enable us to render the opinion referred to in this letter. In our examination of the foregoing documents, we have assumed, with your consent, that all documents reviewed by us are original documents, or true and accurate copies of original documents, and have not been subsequently amended; the signatures of each original document are genuine; each party who executed the document had proper authority and capacity; all representations and statements set forth in such documents are true and correct; and all obligations imposed by any such documents on the parties thereto have been or will be performed or satisfied in accordance with their terms. Our opinions are based upon the Internal Revenue Code of 1986, as amended (the “ Code ”), Treasury Regulations promulgated thereunder, pertinent judicial decisions, current interpretive rulings and pronouncements of the Internal Revenue Service (the “
